Citation Nr: 0310488	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  95-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a 
fractured left index finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of a 
Regional Office of the Department of Veterans Affairs (VA), 
which denied service connection for residuals of a fractured 
left index finger.  The veteran responded with a timely 
Notice of Disagreement, and was afforded a Statement of the 
Case.  He then filed a timely substantive appeal, perfecting 
his appeal of this issue.  In May 1997, he testified before 
the undersigned member of the Board.  

The veteran's claim was initially presented to the Board in 
August 1997, and again in December 1999.  On each occasion, 
it was remanded for additional development.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The record does not contain a credible medical diagnosis 
of a current disability of the left index finger.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a fracture of the left index finger have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.655 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 1995 
Statement of the Case, and the various Supplemental 
Statements of the Case, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  The Board observes that the RO has not yet notified 
the veteran of the changes in the law implemented under the 
VCAA; however, to remand on this basis would serve no useful 
purpose, as VA has no present means of contacting the 
veteran.  In September 2000, a new address for the veteran 
was obtained via telephone contact.  However, two attempts to 
schedule VA medical examinations in March 2001 were 
unsuccessful.  While VA has a statutory obligation to assist 
the veteran in the development of his claim, this duty is not 
a one-way street; the veteran must cooperate with VA's 
efforts to obtain relevant evidence.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The burden rests on the veteran 
to keep VA apprised as to his whereabouts, and VA is not 
required "to turn up heaven and earth to find him."  Hyson 
v. Brown, 5 Vet. App. 262, 264 (1993).  Therefore, a remand 
would serve no useful purpose, given the present 
circumstances.  

VA has attempted to obtain all evidence made known to it by 
the veteran.  He has reported receiving medical care at the 
VA medical center in Murfreesboro, TN, and these records have 
been obtained.  Private medical records have also been 
obtained from R. Jante, M.D., and McFarland Hospital.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, as was noted above, the RO has 
attempted on several occasions to schedule the veteran for VA 
medical examination; however, due to the lack of a current 
address for the veteran, no such examinations were ever held, 
as he failed to report for his scheduled examinations.  If a 
veteran fails to report, without good cause, for a VA 
examination, his or her service connection claim may be 
decided based on the evidence of record.  38 C.F.R. § 3.655 
(2002).  For these reasons, his appeal is ready to be 
considered on the merits.  

The veteran seeks service connection for residuals of a 
fracture of the left index finger.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2002).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are not of record, 
apparently having been lost in the early 1990's by VA.  
Attempts were made by the RO to obtain his service medical 
records from secondary sources, but such records were 
unavailable.  In cases where the veteran's service medical 
records are, through no fault of his own, unavailable, a 
heightened duty exists to assist the veteran in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(where the veteran's service medical records have been 
destroyed or lost, there is a duty to advise the veteran to 
obtain other forms of evidence).  In this case, VA has made 
multiple attempts to obtain the appellant's missing service 
medical records, to no avail.  The veteran has also been 
advised of the RO's unsuccessful efforts.  Thus, the Board 
concludes that VA's heightened duty to assist the veteran is 
satisfied.  

On several occasions, most recently in May 1997 while 
testifying before the undersigned member of the Board, the 
veteran has alleged that he fractured his left index finger 
in December 1969, during active military service.  In support 
of his claim, he submitted two color photographs, dated in 
January 1970, showing his left index finger wrapped in a 
bandage.  For the purposes of this decision, and in light of 
the fact the veteran's service medical records are 
unavailable, the Board accepts his assertion that his left 
index finger was fractured in service.  Nevertheless, 
additional evidence is required before service connection may 
be awarded.  

Fundamental to any service connection claim is the need for 
the veteran to demonstrate a current disability.  38 U.S.C.A. 
§ 1110 (West 2002).  In the absence of a current disability, 
service connection must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran has reported on 
several occasions pain and limitation of motion of the left 
index finger.  However, the Court has held that service 
connection must be denied for joint disabilities in the 
absence of underlying objective pathology or other evidence 
supporting subjective complaints of joint pain.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Regarding his 
claims of limitation of motion, the veteran has not submitted 
credible medical evidence of a current disability of the left 
index finger characterized by such limitation of motion.  His 
lay claims of a current disability, in and of themselves, are 
not binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As was noted above, VA unsuccessfully attempted 
on several occasions to schedule the veteran for a medical 
examination to determine if he had a current left index 
finger disability.  The private medical records obtained by 
VA are negative for a medical diagnosis of a current 
disability of the left index finger.  

In conclusion, the veteran has failed to submit medical 
evidence of a current disability of the left index finger.  
Moreover, he has failed to respond to VA's attempts to help 
him verify a current disability through a VA examination, 
because he has not kept VA informed as to his current, 
correct address.  In the absence of a current disability, 
service connection for residuals of a fracture of the left 
index finger must be denied.  See Brammer, supra.  Because 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107 (West 2002).  


ORDER

Entitlement to service connection for residuals of a fracture 
of the left index finger is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

